         Case 1:19-cv-01054-RP Document 105 Filed 04/28/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

Carolyn Smith, The Village at Hunters Crossing, §
L.L.C., Lirtex Properties, LLC                  §
                                                §       NO: AU:19-CV-01054-RP
vs.                                             §
                                                §
The City of Bastrop, Connie Schroeder, Willie
"Bill" Lewis Peterson, Drusilla Rogers, Lyle
Nelson, Bill Ennis, Dock Jackson, Lynda
Humble, Rick Womble, Michelle Dodson,
Tabitha Pucek, Forestar (USA) Real Estate
Group, Inc., TF Hunters Crossing, L.P.

                                             ORDER


       The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear by
phone for a FINAL PRETRIAL CONFERENCE BY VIDEO on May 05, 2021 at 09:00 AM .
The courtroom deputy will send out connection information prior to the hearing.




               SIGNED on 28th day of April, 2021.



                                                     ______________________________
                                                     ROBERT PITMAN
                                                     UNITED STATES DISTRICT JUDGE
